Citation Nr: 0121826	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty with the New Philippine 
Scouts from February 1946 to December 1948.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a September 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied a claim 
of entitlement to non-service-connected disability pension.

The Board notes there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
appellant in the pursuit of his claim.  He has neither 
identified, nor does the record show the absence of any 
pertinent evidence that might provide a legal basis for his 
claim.  The Board further finds that he has been adequately 
notified of the legal problems with his claim and of the 
efforts taken by the RO regarding the case.  Therefore, the 
Board finds VA has met the notice and duty to assist 
provisions contained in the new law.  Under these 
circumstances, the Board finds it would not be prejudicial to 
the claimant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

FINDING OF FACT

The appellant had recognized enlisted service in the New 
Philippine Scouts from February 1946 to December 1948.


CONCLUSION OF LAW

The appellant's service, consisting of recognized service as 
a New Philippine Scout enlisted under Section 14, Public Law 
190, 79th Congress, does not constitute active military 
service for purposes of VA disability pension benefits.  38 
U.S.C.A. §§ 107, 1502, 1521 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.3, 3.8 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is entitled to VA non-
service-connected disability pension benefits.  He has 
indicated that his eligibility is derived from his service in 
the United States Army.  The appellant seeks entitlement to 
non-service-connected pension benefits on the basis that he 
is unable to work due to non-service-connected disabilities.  

Pension is payable to a veteran of a period of war who meets 
certain service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521(a).  A veteran meets the service requirements if he 
served in the active military, naval, or air service for 90 
days or more during a period of war; during a period of war 
and was discharged or released for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); see 38 C.F.R. § 3.3.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

Benefits for Philippine and Insular forces are specifically 
delineated by Congress.  Under 38 C.F.R. § 3.8(a), service in 
the Philippine Scouts (except that described in paragraph (b) 
of this section) is included for pension, compensation, 
dependency and indemnity compensation, and burial allowance.  
Under 38 C.F.R. § 3.8 (b), service of persons enlisted under 
section 14, Pub. L. 190, 79th Congress (Act of October 6, 
1945) is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).  Active service will 
be the period certified by the service department.  38 C.F.R. 
§ 3.9 (a).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Evidence of record includes a copy of a Certificate of 
Service from the Army of the United States and a copy of WG 
AGO Form 53-280, submitted by the appellant, which indicate 
that he served in the United States Army as part of the 
Philippine Scouts from February 6, 1946 to December 29, 1948.  
However, while the New Philippine Scouts may very well have 
been in the service of the U.S. Army, see 38 U.S.C.A. § 
107(a), the appellant's service records clearly show that his 
service was in the Philippine Scouts.  The Board thus finds 
that the appellant did not have recognized service so as to 
confer eligibility for VA non-service-connected pension.  
Pursuant to the aforementioned governing regulations, because 
the appellant was inducted into the New Philippine Scouts 
between the dates of October 6, 1945 and June 30, 1947, he is 
not entitled to pension benefits.

The Board notes that it has no authority to alter the legal 
criteria governing basic eligibility for pension benefits.  
According to these criteria, there is no basis in law on 
which to grant the benefit sought.  As the disposition of 
this claim is based on the law and not the facts of the case, 
the claim must be denied on lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for non-service-connected pension benefits is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

